Smith and Peradotto, JJ. (dissenting in part).
We respectfully dissent in part because we disagree with the majority’s conclusion that there is an issue of fact with respect to the negligence of homeowners Michael Oliver and Susan Oliver, defendants in both actions. In our view, the Olivers established their entitlement to summary judgment as a matter of law with respect to negligence, inasmuch as they had no duty to prevent their guest, Michael A. Stolzman, a defendant in both actions, from leaving their house or to assist him in pulling out of their driveway in his vehicle. We therefore would reverse the order, grant the motion of the Olivers in its entirety and dismiss the complaint in action No. 1 against them and the amended complaint in action No. 2 against them.
“It is well established that before a defendant may be held liable for negligence it must be shown that the defendant owes a duty to the plaintiff ... In the absence of duty, there is no breach and without a breach there is no liability” (Pulka v Edelman, 40 NY2d 781, 782 [1976], rearg denied 41 NY2d 901 [1977]). The majority relies on D’Amico v Christie (71 NY2d 76, 85 [1987]) for the proposition that the Olivers had a common-law duty as social hosts to control and supervise intoxicated guests on their property or in an area under their control. In this case, however, the accident occurred on a public highway, not on the Olivers’ property (see id. at 86). Although the majority implies that the Olivers had a duty to prevent Stolzman from leaving their property if they were aware or should have been aware that he was intoxicated, the majority cites no authority for that novel proposition. In our view, requiring social hosts to prevent intoxicated guests from leaving their property would inappropriately expand the concept of duty. Indeed, as the Court of Appeals wrote in D’Amico, “[w]hile recognizing the moral desirability that drinking be controlled and supervised, we cannot create a new legal duty that would require [social *1768hosts] to respond in damages, as an insurer, for . . . injuries” sustained as a result of such drinking (id.).
We also cannot agree with the majority that the Olivers had a duty to warn Stolzman of the allegedly unsafe condition giving rise to the accident, i.e., the presence of vehicles parked on the roadway, or to guide or direct Stolzman out of their driveway. “An owner or occupier of land generally owes no duty to warn or protect others from a dangerous condition on adjacent property unless the owner created or contributed to such a condition” (Haymon v Pettit, 9 NY3d 324, 328 [2007], rearg denied 10 NY3d 745 [2008]). “The reason for such a rule is obvious—a person who lacks ownership or control of property cannot fairly be held accountable for injuries resulting from a hazard on the property” (Galindo v Town of Clarkstown, 2 NY3d 633, 636 [2004]). In this case, Stolzman’s view of the roadway was allegedly obstructed by the presence of vehicles parked on the side of the roadway itself, and the Olivers had no ownership of or control over that property (see id.). As the Court of Appeals reasoned in Galindo (2 NY3d at 637), “it would create an ‘unreasonably onerous’ burden to require a landowner to evaluate and warn others about a danger caused by a condition existing on neighboring land.”
The majority likewise cites no authority for its conclusion that, because Stolzman’s view of oncoming traffic was allegedly obstructed, the Olivers had a duty to direct Stolzman as he exited their driveway. The fact that the Olivers were aware of the potential obstruction and had the “opportunity” to guide Stolzman as he exited their driveway does not create a duty on the part of the Olivers to do so. It is well established that “[f]orseeability should not be confused with duty” (Pulka, 40 NY2d at 785; see also D’Amico, 71 NY2d at 87). In Pulka, the Court of Appeals held that the operators of a parking garage were not liable in negligence for an injury to a pedestrian struck by a car being driven out of the garage and across an adjacent sidewalk by a garage patron (40 NY2d at 781-782). Specifically, the Court concluded that evidence that garage patrons often drove their cars out of the garage and across the sidewalk without stopping did not impose a duty on the part of the garage to take measures to control the conduct of its patrons “for the protection of off-premises pedestrians” (id. at 783). As the Court wrote, “it must be stressed that not all relationships give rise to a duty. One should not be held legally responsible for the conduct of others merely because they are within our sight or environs. Neither should one be answerable merely because there are others whose activities are such as to cause one to *1769envision damages or injuries as a consequence of those activities” (id. at 785-786). Present—Martoche, J.P., Smith, Fahey, Peradotto and Green, JJ.